DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
US Application 16/787,093:
1. An electronic device comprising a casing including at least two slots into each of which a circuit board is 5inserted along an insertion direction, wherein the at least two slots are formed in the casing so that openings of the slots are positioned adjacent to each other in a width direction of the circuit boards, the electronic device further comprises faceplates that 10are attached respectively to the circuit boards on a side of an extraction direction opposite to the insertion direction, the faceplates each include a main body configured to cover the opening of the slot when the circuit board is inserted in the slot, and  15two handle portions that are disposed respectively at both ends of the main body in the width direction and that extend in the extraction direction, and the handle portion of one of two of the faceplates adjacent in the width direction that is located closer to 20another of the faceplates, and the handle portion of the other faceplate that is located closer to the one faceplate, have respective distal ends shifted from each other in a thickness direction of the circuit board, wherein the thickness direction is perpendicular to the width direction and the extraction direction.
Current Application:1. A faceplate that is attached to a circuit board on a side of an extraction direction opposite to an insertion direction in which the circuit board is inserted into a slot, the faceplate comprising: 	a main body configured to cover an opening of the slot when the circuit board is inserted in the slot ; and	two handle portions that are connected respectively at both ends of the main body in a width direction of the circuit board and that extend in the extraction direction from the both ends, 	wherein the two handle portions have respective distal ends shifted from each other in a thickness direction of the circuit board.
2. The electronic device according to claim 1, wherein the distal end of the handle portion of the one faceplate that is located closer to the other faceplate, and the distal end of the handle portion of the other faceplate that is located closer to the one faceplate, are directed in a 30direction parallel to the extraction direction.
2. The faceplate according to claim 1, wherein the respective distal ends of the two handle portions are directed in a direction parallel to the extraction direction.

5. The electronic device according to claim 1, wherein the handle portion of the one faceplate that is located closer to the other faceplate, and the handle portion of the 25other faceplate that is located closer to the one faceplate, have respective proximal ends located at a same position in a direction that intersects the extraction direction.
5. (Original) The faceplate according to claim 1, wherein the two handle portions have respective proximal ends positioned at a same position in the thickness direction.
7. The electronic device according to claim 1, wherein 10each of the faceplates further includes engagement members that engage with the slot at both ends of the main body, the handle portions are attached respectively to the engagement members, and15the handle portions are configured to release the engagement between the slot and the engagement members when the handle portions move in directions for releasing the engagement between the slot and the engagement members.
7. The faceplate according to claim 1, 
further comprising engagement members configured to engage with the slot at both ends of the main body, wherein the handle portions are attached respectively to the engagement members, and the handle portions are configured to release the slot and the engagement members from an engagement state therebetween when the handle portions move in directions for releasing the slot and the engagement members from the engagement state therebetween.
1. An electronic device comprisinga casing including at least two slots into each of which a circuit board is 5inserted along an insertion direction, wherein the at least two slots are formed in the casing so that openings of the slots are positioned adjacent to each other in a width direction of the circuit boards, the electronic device further comprises faceplates that 10are attached respectively to the circuit boards on a side of an extraction direction opposite to the insertion direction, the faceplates each include a main body configured to cover the opening of the slot when the circuit board is inserted in the slot, and 15two handle portions that are disposed respectively at both ends of the main body in the width direction and that extend in the extraction direction, and the handle portion of one of two of the faceplates adjacent in the width direction that is located closer to 20another of the faceplates, and the handle portion of the other faceplate that is located closer to the one faceplate, have respective distal ends shifted from each other in a thickness direction of the circuit board.
8. An electronic device including a casing having formed therein at least first and second slots into each of which a circuit board is inserted along an insertion direction, wherein the first and second slots are formed in the casing so that a first opening of the first slot and a second opening of the second slot are positioned adjacent to each other in a width direction of the circuit boards; and wherein the electronic device further comprises first and second faceplates that are attached respectively to the circuit boards on a side of an extraction direction opposite to the insertion direction;the first and second faceplates each include: a main body configured to cover the respective first and second openings of the respective first and second slots when the circuit boards are inserted in the respective first and second slots; and two handle portions that are connected respectively at both ends of the main body in the width direction and that extend in the extraction direction from the both ends; andthe two handle portions of each of the first and second faceplates adjacent to each other in the width direction have respective distal ends shifted from each other in a thickness direction of the respective circuit board, and the distal end of a first handle portion of the two handle portions of the first faceplate that is located closer to the second faceplate than is a second handle portion of the two handle portions of the first faceplate, and the distal end of a first handle portion of the two handle portions of the second faceplate that is located closer to the first Page 4 of 11Amendment dated July 1, 2022Application No.: 16/787,082faceplate than is a second handle portion of the two handle portions of the second faceplate, are shifted from each other in the thickness direction.  
2. The electronic device according to claim 1, 

wherein the distal end of the handle portion of the one faceplate that is located closer to the other faceplate, and the distal end of the handle portion of the other faceplate that is located closer to the one faceplate, are directed in a 30direction parallel to the extraction direction.
9. The electronic device according to claim 8, wherein the distal ends of the two handle portions of each of the faceplates are directed in a direction parallel to the extraction direction.

5. The electronic device according to claim 1, wherein the handle portion of the one faceplate that is located closer to the other faceplate, and the handle portion of the 25other faceplate that is located closer to the one faceplate, have respective proximal ends located at a same position in a direction that intersects the extraction direction.
12. (Original) The electronic device according to claim 8, wherein the two handle portions of each of the faceplates have respective proximal ends positioned at a same position in the thickness direction.
7. The electronic device according to claim 1, wherein 10each of the faceplates further includes engagement members that engage with the slot at both ends of the main body, the handle portions are attached respectively to the engagement members, and15the handle portions are configured to release the engagement between the slot and the engagement members when the handle portions move in directions for releasing the engagement between the slot and the engagement members.
14. (Original) The electronic device according to claim 8, wherein each of the faceplates further includes engagement members configured to engage with the slot at both ends of the main body, the handle portions are attached respectively to the engagement members, and the handle portions are configured to release the slot and the engagement members from an engagement state therebetween when the handle portions move in directions for releasing the slot and the engagement members from the engagement state therebetween.

	Claims 1, 2, 5, 7, 8, 9, 12, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7 of copending Application No. 16/787,093 (reference application) in view of Miwa (US 2017/0118861).	Claim 1 of the reference application recites all of the limitations of claims 1 and 8 of the instant application, except for “two handle portions that are connected respectively at both ends of the main body in a width direction of the circuit board and that extend in the extraction direction from the both ends, wherein the two handle portions have respective distal ends shifted from each other in a thickness direction of the circuit board”.	However, Miwa (US 2017/0118861) discloses two handle portions (27’s in fig. 3, 4; para. 0044) that are connected respectively at both ends of the main body in a width direction of the circuit board (the 27’s are disposed at both ends of 54 and 55 in the left to right direction in fig. 3) and that extend in the extraction direction from the both ends (27’s extend in the extraction direction (up direction) in fig. 2, 4 from both ends of 54 and 55), wherein the two handle portions have respective distal ends shifted from each other in a thickness direction of the circuit board (the diagonal distal ends shown in the labeled fig. 4 below are shifted from each other in a thickness direction of board 12).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention two handle portions that are connected respectively at both ends of the main body in a width direction of the circuit board and that extend in the extraction direction from the both ends, wherein the two handle portions have respective distal ends shifted from each other in a thickness direction of the circuit board, in order for the two handle portions to be in position to engage with the slot so that the faceplate can be held in place and in order for the handle to have legs that engage to both sides of the circuit board to ensure that the handle does not become easily detached from the circuit board and to make sure that the handle can be reliably used to disengage the circuit board from the casing when needed.	Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).	This is a provisional nonstatutory double patenting rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities: “both ends” in line 2 should be “the both ends”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the distal end” in line 19 and the 4th to last line should be “the respective distal end”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “both ends” in line 3 should be “the both ends”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “the distal end” in lines 3-4 should be “the distal end of the respective distal ends”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-9, 12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa (US 2017/0118861).Re claim 1:	Miwa discloses 	A faceplate (54, 55, 56, 27’s in fig. 3; para. 0048) that is attached to a circuit board on a side of an extraction direction opposite to an insertion direction in which the circuit board is inserted into a slot (56 is attached to board 12 on a top side of the extraction direction (up direction) opposite to the insertion direction (down direction) that board 12 is inserted into a slot that is formed by neighboring 12’s that are above and below each 12 in fig. 2), the faceplate comprising: 	a main body configured to cover an opening of the slot when the circuit board is inserted in the slot (54, 55, 56 in fig. 3 covers the opening of the slot when board 12 is inserted in fig. 2); and	two handle portions (27’s in fig. 3, 4; para. 0044) that are connected respectively at both ends of the main body in a width direction of the circuit board (the 27’s are disposed at both ends of 54 and 55 in the left to right direction in fig. 3) and that extend in the extraction direction from the both ends (27’s extend in the extraction direction (up direction) in fig. 2, 4 from both ends of 54 and 55), 	wherein the two handle portions have respective distal ends shifted from each other in a thickness direction of the circuit board (the diagonal distal ends shown in the labeled fig. 4 below are shifted from each other in a thickness direction of board 12).
                                                                                                                See next page→

    PNG
    media_image1.png
    810
    625
    media_image1.png
    Greyscale

Re claim 8:	Miwa discloses an electronic device (40 in fig. 2; para. 0030) including a casing (41 in fig. fig. 2; para. 0030) having formed therein at least first and second slots (slots of 41 that receive the 12’s in fig. 2, these slots are formed by neighboring 12’s that are above and below each 12 in fig. 2) into each of which a circuit board (12 in fig. 2-4; para. 0041) is inserted along an insertion direction (insertion direction of 12 in fig. 2), 	wherein the first and second slots are formed in the casing so that a first opening of the first slot and a second opening of the second slot are positioned adjacent to each other in a width direction of the circuit boards (one left and one right slot are formed in casing 41 so that the openings of the slots are positioned adjacent to each other in the width direction of circuit boards 12’s in fig. 2); and	wherein the electronic device further comprises first and second faceplates (multiple sets of 54, 55, 56, 27’s in fig. 2, 3; para. 0048) that are attached respectively to the circuit boards on a side of an extraction direction opposite to the insertion direction (these sets are attached to the 12’s respectively on a top side of an extraction direction (up direction) opposite to the insertion direction (down direction) in fig. 2); 	the first and second faceplates each include: 	a main body configured to cover the respective first and second openings of the respective first and second slots when the circuit boards are inserted in the respective first and second slots (54, 55, 56 in fig. 3 covers the opening of the slot when board 12 is inserted in fig. 2); and 	two handle portions (27’s in fig. 3, 4; para. 0044) that are connected respectively at both ends of the main body in the width direction (the 27’s are disposed at both ends of 54 and 55 in the left to right direction in fig. 3) and that extend in the extraction direction from the both ends (27’s extend in the extraction direction (up direction) in fig. 2, 4 from both ends of 54 and 55); and	 the two handle portions of each of the first and second faceplates adjacent to each other in the width direction have respective distal ends shifted from each other in a thickness direction of the respective circuit board (the two handle portions of a left faceplate and a right faceplate are next to each other in the left to right direction in fig. 2, these handle portions have distal portions that are shifted from each other in a thickness direction of circuit board 12; the distal portions of 1 faceplate is shown in the labeled fig. 4 above), and the distal end of a first handle portion of the two handle portions of the first faceplate that is located closer to the second faceplate than is a second handle portion of the two handle portions of the first faceplate, and the distal end of a first handle portion of the two handle portions of the second faceplate that is located closer to the first Page 4 of 11Amendment dated July 1, 2022Application No.: 16/787,082faceplate than is a second handle portion of the two handle portions of the second faceplate, are shifted from each other in the thickness direction (a left back distal end of one right 12 in fig. 2 and a right front distal end of one left 12 in fig. 2 are shifted from each other in the thickness direction; the individual distal ends of each 12 can be seen in the labeled fig. 4 above).Re claim 2:	Miwa discloses wherein the respective distal ends of the two handle portions (the diagonal distal ends of the handles 27’s shown in the labeled fig. 4 above) are directed in a direction parallel to the extraction direction (these distal ends are parallel to the extraction direction (up direction) in fig. 4).Re claim 5:	Miwa discloses wherein the two handle portions have respective proximal ends positioned at a same position in the thickness direction (handles 27’s in fig. 4 have large flat proximal ends that are in the same position in the thickness direction (when viewed in a direction that is perpendicular to the thickness direction of 12)).Re claim 7:	Miwa discloses further comprising engagement members (29’s in fig. 3; para. 0045) configured to engage with the slot at both ends of the main body (the faceplates include the 29’s at both ends which enables them to engage with 41m’s which are at both ends of the slot in fig. 6, 2; para. 0045), 	wherein the handle portions are attached respectively to the engagement members (the 27’s are attached to these engagement members 29’s in fig. 3), and 	the handle portions are configured to release the slot and the engagement members from an engagement state therebetween when the handle portions move in directions for releasing the slot and the engagement members from the engagement state therebetween (the handles 27’s can release the slot by disengaging the engagement members 29’s from the 41m’s when the handles rotate to the vertical position shown in fig. 4, this releases the 12’s from being engaged to the slot in fig. 2).Re claim 9:	Miwa discloses wherein the respective distal ends of the two handle portions of each of the first and second faceplates (the diagonal distal ends of the handles 27’s shown in the labeled fig. 4 above) are directed in a direction parallel to the extraction direction (these distal ends are parallel to the extraction direction (up direction) in fig. 4).Re claim 12:	Miwa discloses wherein the two handle portions of each of the first and second faceplates have respective proximal ends positioned at a same position in the thickness direction (handles 27’s in fig. 4 have large flat proximal ends that are in the same position in the thickness direction (when viewed in a direction that is perpendicular to the thickness direction of 12)).Re claim 14:	Miwa discloses wherein each of the first and second faceplates (the 56 and 27’s in fig. 3, 2; para. 0048) further includes two engagement members (29’s in fig. 3; para. 0045) configured to engage with the respective first and second slots at both ends of the respective main body (the faceplates include the 29’s at both ends which enables them to engage with 41m’s which are at both ends of the slot in fig. 6, 2; para. 0045), 
	the two handle portions of each of the respective first and second faceplates are attached respectively to the two engagement members (the 27’s are attached to these engagement members 29’s in fig. 3), and	the two handle portions of each of the respective first and second faceplates are configured to release the respective first and second slots and the respective two engagement members from an engagement state therebetween when the two handle portions of the respective first and second faceplates move in directions for releasing the respective first and second slots and the respective two engagement members from the engagement state therebetween (the handles 27’s can release the slot by disengaging the engagement members 29’s from the 41m’s when the handles rotate to the vertical position shown in fig. 4, this releases the 12’s from being engaged to the slot in  fig. 2).Re claim 15: 	Miwa discloses wherein the respective distal ends of the two handle portions are distal-most ends of the respective two handle portions (in the labeled fig. 4 above, the left distal ends are at the right most end of the left 27 and the right distal ends are at the left most end of the right 27). 
Alternatively, claims 1, 2, 5, 7-9, 12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa (US 2017/0118861).Re claim 1:	Miwa discloses 	A faceplate (54, 55, 56, 27’s in fig. 3; para. 0048) that is attached to a circuit board on a side of an extraction direction opposite to an insertion direction in which the circuit board is inserted into a slot (56 is attached to board 12 on a top side of the extraction direction (up direction) opposite to the insertion direction (down direction) that board 12 is inserted into a slot that is formed by neighboring 12’s that are above and below each 12 in fig. 2), the faceplate comprising: 	a main body configured to cover an opening of the slot when the circuit board is inserted in the slot (54, 55, 56 in fig. 3 covers the opening of the slot when board 12 is inserted in fig. 2); and	two handle portions (27’s in fig. 3, 4; para. 0044) that are connected respectively at both ends of the main body in a width direction of the circuit board (the 27’s are disposed at both ends of 54 and 55 in the left to right direction in fig. 3) and that extend in the extraction direction from the both ends (27’s extend in the extraction direction (up direction) in fig. 2, 4 from both ends of 54 and 55), 	wherein the two handle portions have respective distal ends shifted from each other in a thickness direction of the circuit board (the corners shown in the labeled fig. 4 below are distal ends that are shifted from each other in a thickness direction of board 12).

    PNG
    media_image2.png
    687
    742
    media_image2.png
    Greyscale
Re claim 8:	Miwa discloses an electronic device (40 in fig. 2; para. 0030) including a casing (41 in fig. fig. 2; para. 0030) having formed therein at least first and second slots (slots of 41 that receive the 12’s in fig. 2, these slots are formed by neighboring 12’s that are above and below each 12 in fig. 2) into each of which a circuit board (12 in fig. 2-4; para. 0041) is inserted along an insertion direction (insertion direction of 12 in fig. 2), 	wherein the first and second slots are formed in the casing so that a first opening of the first slot and a second opening of the second slot are positioned adjacent to each other in a width direction of the circuit boards (one left and one right slot are formed in casing 41 so that the openings of the slots are positioned adjacent to each other in the width direction of circuit boards 12’s in fig. 2); and	wherein the electronic device further comprises first and second faceplates (multiple sets of 54, 55, 56, 27’s in fig. 2, 3; para. 0048) that are attached respectively to the circuit boards on a side of an extraction direction opposite to the insertion direction (these sets are attached to the 12’s respectively on a top side of an extraction direction (up direction) opposite to the insertion direction (down direction) in fig. 2); 	the first and second faceplates each include: 	a main body configured to cover the respective first and second openings of the respective first and second slots when the circuit boards are inserted in the respective first and second slots (54, 55, 56 in fig. 3 covers the opening of the slot when board 12 is inserted in fig. 2); and 	two handle portions (27’s in fig. 3, 4; para. 0044) that are connected respectively at both ends of the main body in the width direction (the 27’s are disposed at both ends of 54 and 55 in the left to right direction in fig. 3) and that extend in the extraction direction from the both ends (27’s extend in the extraction direction (up direction) in fig. 2, 4 from both ends of 54 and 55); and	 the two handle portions of each of the first and second faceplates adjacent to each other in the width direction have respective distal ends shifted from each other in a thickness direction of the respective circuit board (the two handle portions of a left faceplate and a right faceplate are next to each other in the left to right direction in fig. 2, these handle portions have corners which are distal ends that are shifted from each other in a thickness direction of circuit board 12; the distal ends of 1 faceplate is shown in the labeled fig. 4 above), and the distal end of a first handle portion of the two handle portions of the first faceplate that is located closer to the second faceplate than is a second handle portion of the two handle portions of the first faceplate, and the distal end of a first handle portion of the two handle portions of the second faceplate that is located closer to the first Page 4 of 11Amendment dated July 1, 2022Application No.: 16/787,082faceplate than is a second handle portion of the two handle portions of the second faceplate, are shifted from each other in the thickness direction (a left front distal end of one right 12 in fig. 2 and a right back distal end of one left 12 in fig. 2 are shifted from each other in the thickness direction; the individual distal ends of each 12 can be seen in the labeled fig. 4 above).Re claim 2:	Miwa discloses wherein the respective distal ends of the two handle portions (the corners shown in the labeled fig. 4 above are distal ends of the handle portions of the 27’s) are directed in a direction parallel to the extraction direction (these distal ends are parallel to the extraction direction (up direction) in fig. 4).Re claim 5:	Miwa discloses wherein the two handle portions have respective proximal ends positioned at a same position in the thickness direction (handles 27’s in the labeled fig. 4 above have proximal ends that are in the same position in the thickness direction).Re claim 7:	Miwa discloses further comprising engagement members (29’s in fig. 3; para. 0045) configured to engage with the slot at both ends of the main body (the faceplates include the 29’s at both ends which enables them to engage with 41m’s which are at both ends of the slot in fig. 6, 2; para. 0045), 	wherein the handle portions are attached respectively to the engagement members (the 27’s are attached to these engagement members 29’s in fig. 3), and 	the handle portions are configured to release the slot and the engagement members from an engagement state therebetween when the handle portions move in directions for releasing the slot and the engagement members from the engagement state therebetween (the handles 27’s can release the slot by disengaging the engagement members 29’s from the 41m’s when the handles rotate to the vertical position shown in fig. 4, this releases the 12’s from being engaged to the slot in fig. 2).Re claim 9:	Miwa discloses wherein the respective distal ends of the two handle portions of each of the first and second faceplates (the corners shown in the labeled fig. 4 above are distal ends of the two handle portions 27’s of a faceplate) are directed in a direction parallel to the extraction direction (these distal ends are parallel to the extraction direction (up direction) in fig. 4).Re claim 12:	Miwa discloses wherein the two handle portions of each of the first and second faceplates have respective proximal ends positioned at a same position in the thickness direction (handles 27’s in the labeled fig. 4 above have proximal ends that are in the same position in the thickness direction).Re claim 14:	Miwa discloses wherein each of the first and second faceplates (the 56 and 27’s in fig. 3, 2; para. 0048) further includes two engagement members (29’s in fig. 3; para. 0045) configured to engage with the respective first and second slots at both ends of the respective main body (the faceplates include the 29’s at both ends which enables them to engage with 41m’s which are at both ends of the slot in fig. 6, 2; para. 0045), 
	the two handle portions of each of the respective first and second faceplates are attached respectively to the two engagement members (the 27’s are attached to these engagement members 29’s in fig. 3), and	the two handle portions of each of the respective first and second faceplates are configured to release the respective first and second slots and the respective two engagement members from an engagement state therebetween when the two handle portions of the respective first and second faceplates move in directions for releasing the respective first and second slots and the respective two engagement members from the engagement state therebetween (the handles 27’s can release the slot by disengaging the engagement members 29’s from the 41m’s when the handles rotate to the vertical position shown in fig. 4, this releases the 12’s from being engaged to the slot in fig. 2).Re claim 15: 	Miwa discloses wherein the respective distal ends of the two handle portions are distal-most ends of the respective two handle portions (in the labeled fig. 4 above, the left distal end is at the distal-most end of the left 27 and the right distal end is at the distal-most end of the right 27).Re claim 16:	Miwa discloses wherein the two handle portions each include a proximal end connected respectively at the both ends of the main body (both 27’s have proximal ends connected to both ends of the main body 54, 55, 56 as can be seen in the labeled fig. 4 above and fig. 3), the two handle portions each having a length extending in the extraction direction from the proximal end to the distal end thereof (both 27’s have a length extending in the upwards direction from the proximal end to the distal end in the labeled fig. 4 above).
Response to Arguments
In response to the applicant’s argument in the 2nd to last para. of page 9 of the arguments filed on 7/1/2022, where the applicant argues: “That is, Miwa fails to discloses that the “latches 27” are connected to both ends of the “third plate 56” with respected to the width direction of the “substrate 12””. The examiner disagrees because this is no longer relevant since this reference has been reinterpreted in response to the applicant’s amendments and the main body is now understood as 54, 55, 56. And the 27’s are clearly connected to both ends of 54 and 55 as can be seen in fig. 3 of Miwa (US 2017/0118861).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0050795 – is considered pertinent because this reference describes modules with handles with distal ends are shifted from each other and engagement that facilitates attachment to a slot.
US 4,875,867 – is considered pertinent because this reference describes a casing with slots that receive modules with handles.
US 2006/0087801 – is considered pertinent because this reference describes a casing with slots that receive modules with handles.
US 2007/0081315 – is considered pertinent because this reference describes a casing with slots that receive modules with handles.
US 5,685,741 – is considered pertinent because this reference describes a casing with slots that receive modules with handles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENGFU J FENG/Examiner, Art Unit 2835
October 18, 2022
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835